
 
EXHIBIT 10.20



Narrative Summary of American Consumers, Inc.
Named Executive Officer Base Salaries for Fiscal 2011


The following table sets forth the base salary established for the fiscal year
ending in May 2011 for the Chairman of the Board, Chief Executive Officer and
Chief Executive Officer of American Consumers, Inc. (the “Company”), the only
currently serving executive officer of the Company who qualifies as a “named
executive officer” pursuant to Item 402(m)(2) of Securities and Exchange
Commission Regulation S-K.  The annual base salary for the Company’s former
Chairman and Chief Executive Officer, Michael A. Richardson, was set at $88,400
at the time of his death on November 20, 2009.  The Board of Directors of the
Company, acting upon the recommendations of management and the Board’s
Compensation Committee, has elected to leave the base salary for the current
Chief Executive Officer and Chief Financial Officer unchanged from his base
salary at the end of the Company’s 2010 fiscal year.




Name:
Title:
Annual Base Salary:
Paul R. Cook
Chairman of the Board, President
and Chief Executive Officer, and
Chief Financial Officer
$72,800
     












